EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Stomma on 6/30/2022. 

The application has been amended as follows: 
The following claims have been amended: 


1.	(Currently Amended)  A method of masking  an opening within a part during a finishing operation, comprising the steps of:
	providing a masking plug including a shaft having an outer surface with an external thread thereon;
	threading the shaft into the opening within the part, the shaft extending along an axis and having a terminal surface formed at a first end thereof; 
	providing a cavity in the terminal surface of the shaft such that the cavity communicates with the opening within the part with the shaft threaded into the opening within the part, the cavity having a conical configuration and a closed end at an apex of the cavity; 
	submerging the part in a liquid in a tank and heating the part with the liquid, the heating of the part causing a pressure buildup in the cavity;
wherein the outer surface of the shaft is urged radially outward from the axis in response to the [a] pressure buildup in the cavity during the finishing operation so as to maintain the shaft in the opening within the part.


4. 	(Currently Amended) The method of claim 1 comprising providing the masking plug having the cavity being centered about the axis.


7.	 (Original) The method of claim 1 comprising providing the masking plug having interconnected to a head with an enlarged body, the body having a diameter greater than a diameter of the head.

8. 	(Currently Amended) 
Amend claim 8 line 10-11 to recite “includes a head located at a second end of the shaft, the head including”.


9.	 (Currently Amended) 
	Amend claim 9 lines 12-13 to recite “an enlarged body located at the second end of the shaft; and”

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a method of masking an opening within a part during a finishing operation comprising a masking plug having a shaft with external threads, threading the shaft into an opening with the part, the shaft having a terminal surface formed at a first end, a cavity in the terminal surface, the cavity having a conical configuration and a closed end at an apex of the cavity, submerging the part in a liquid in a tank and heating the part with the liquid, the heating of the part causing a pressure buildup in the cavity, an outer surface of the shaft being urged radially outward in response to the pressure buildup in the cavity during the finishing operation, in combination with all other claimed limitations set forth by the independent claim.  

Regarding to claims 8 and 9, applicant has incorporated the previously indicated allowable subject matter of claims 5 and 6 into independent claims 8 and 9, respectively, which is not taught by the prior art and therefore allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726